EXHIBIT32 CERTIFICATION PURSUANT TO 18 U.S.C.§1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of T Bancshares, Inc. (the “Company”) for the quarter endedSeptember 30, 2015 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Patrick Howard, as Chief Executive Officer of the Company, and Ken Bramlage, as Chief Financial Officer of the Company, each hereby certifies, pursuant to 18 U.S.C. § 1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. T BANCSHARES, INC. Date: November 12, 2015 By: /s/ Patrick Howard Patrick Howard President & Chief Executive Officer Date: November 12, 2015 By: /s/ Ken Bramlage Ken Bramlage Executive Vice President & Chief Financial Officer
